Citation Nr: 1627149	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  12-03 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to December 1971, to include service within the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Board notes that the Veteran originally filed a claim for heart disease, which was denied in an April 2006 rating decision.  However, effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  Therefore, the RO conducted a review of the Veteran's previously denied heart disease claim pursuant to the litigation provisions in the case Nehmer v. Department of Veterans Affairs, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989).  As such, the RO sent additional notice to the Veteran and readjudicated the claim in a September 2011 rating decision. 

In June 2013, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

The Board remanded this matter in November 2014 and it is again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the November 2014 Board remand, the Veteran's claim has previously been denied because he lacked a credible diagnosis of coronary artery disease.  Indeed, on VA examination in October 2006, October 2010, and in an addendum opinion provided in September 2011, the examiners found that the Veteran did not have a diagnosis of coronary artery disease.  However, the Board notes that the Veteran submitted a statement in August 2006 from a private physician, Dr. B.L., which indicates the Veteran has a current diagnosis of coronary artery disease.  

During his hearing before the Board, the Veteran testified that he went to that physician because he was "having problems."  The Veteran's representative indicated that if there was any additional evidence that confirmed the diagnosis, he would submit it.  However, treatment records from Dr. B.L. are not associated with the claims file.  Thus, the November 2014 Board decision found that the RO/AMC should obtain any and all private treatment records from Dr. B.L.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1)  (West 2015). 

Additionally, the November 2014 Board decision ordered that the RO/AMC should contact Dr. B.L. and give him an opportunity to provide an explanation based on sound medical principles and provide the underlying clinical findings for his opinion that the Veteran has coronary artery disease.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In December 2014, the RO sent the Veteran an appropriate letter requesting his assistance in obtaining private treatment records, including from Dr. B.L.  In December 2014, the Veteran sent a general release form with his signature authorizing disclosure, but did not identify a treatment provider.  VA's records retrieval center then rejected the request for records citing incomplete information.  Subsequently in December 2014, a report of general information reflects that VA contacted the Veteran and inquired as to why he did not identify a provider.  The Veteran responded, "I have only Dr. [B.L.] and he was my doctor for 30 years but he is retired."  The Veteran further indicated he did not know Dr. B.L.'s whereabouts.

In this case, another remand is warranted to attempt to obtain outstanding private treatment records from Dr. B.L.  The Veteran should be sent a letter again requesting that he provide authorization for VA to search for Dr. B.L.'s treatment records.  Although the Veteran has indicated he does not have Dr. B.L.'s contact information, this does not preclude VA from conducting a search.  

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records with the record, namely from December 2014 to present.

2.  Contact the Veteran for the appropriate release to obtain his private treatment records.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's recent private treatment records, to include any and all records from Dr. B.L. concerning the Veteran's claimed coronary artery disease. 
 
3.  In regard to an August 2006 letter in which Dr. B.L. states that the Veteran has a current diagnosis of coronary artery disease, the RO/AMC should contact Dr. B.L. and give him the opportunity to provide an explanation based on sound medical principles and provide the underlying clinical findings for his opinion that the Veteran has coronary artery disease. 
 
4.  After the development requested above has been completed, the record should again be reviewed, to include consideration of all the evidence received since the May 2015 Supplemental Statement of the Case.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with another Supplemental Statement of the Case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




